Citation Nr: 1821768	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-10 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as secondary to in-service exposure to Agent Orange (or other herbicide agents).

2. Entitlement to service connection for residuals of lung cancer, to include as secondary to in-service exposure to Agent Orange (or other herbicide agents).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Decision Review Officer hearing in February 2012. 
A transcript of the hearing is associated with the file.  

In October 2015, the Board remanded the case for further development regarding the Veteran's contended service in Vietnam.  Subsequently, the Joint Services Records Research Center (JSRRC) issued in Administrative decision finding no records to support the Veteran's contentions he had temporary duty in Vietnam.  However, the decision referenced another Veteran's name repeatedly, so it is unclear whether the information refers to the correct Veteran. 

In April 2017, the Board dismissed the case because the Veteran passed away and the Board lacked jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  The Veteran's widow filed a request to be substituted as the appellant for the purposes of processing the claim to completion within one year of the Veteran's death.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  VA found the Appellant's marriage to the Veteran valid and she has been substituted as the Appellant party.  See 10/16/2017 Administraive Decision.

The Board notes that in March 2018 VA received a timely substantive appeal following the issuance of a statement of the case regarding the issues of service connection for cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  These issues have not been certified to the Board and will be the subject of a later Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Appellant seeks service connection for the Veteran's ischemic heart disease and residuals of lung cancer on a presumptive basis, based upon exposure to Agent Orange during active duty service.  In various statements and during his testimony before a RO Decision Review Officer (DRO), the Veteran reported he served on temporary duty to Vietnam, specifically Da Nang Air Base.  

The Veteran's service records show he was stationed at Clark Air Base in the Philippines from January 1966 to December 1967.  They also show two periods of temporary duty, including one period from April 16, 1966 to June 21, 1966 and a second beginning on July 28, 1967 (with no end date specified for that period of temporary duty).  The Veteran stated during his DRO hearing that he was stationed at Da Nang, Vietnam, during his first period of temporary duty.  However, after a search in the Joint Services Records Research Center (JSRRC), there were no records found to support the contention that the Veteran served in Vietnam.  An administrative decision from the JSRRC found they were unable to verify the Veteran's exposure to Agent Orange despite the Veteran's contentions.  However, as noted in the Appellant's representative's brief, the administrative decision finding the Veteran had no exposure to Agent Orange referred to the wrong Veteran in the body of the records.  See 11/28/2016 Web/HTML Documents.  It is thus unclear whether the information obtained refers to the correct Veteran and complies with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board will exercise caution to ensure this critical development has been properly conducted.  Indeed, when the record is ambiguous as to whether sufficient information was obtained, "it is the Board's duty to remand for further development."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Joint Services Records and Research Center and/or any other appropriate entity or location and request copies of all relevant unit histories, personnel records, and temporary duty assignment records for the period from January 1966 to December 1967, to specifically include all temporary duty assignment records, if available, to determine:

Whether the Veteran, or any other member of the Veteran's unit, set foot within the Republic of Vietnam during the Veteran's active duty service from January 1966 to December 1967, while stationed at the Clark Air Base in the Philippines.  This includes whether the Veteran or any member of his unit was assigned to Da Nang, Vietnam, on temporary duty.

Ensure that the Veteran's name is spelled correctly for all requests.  Include all requests and responses in the claims file.

2. After completion of the above and any other development that is indicated, readjudicate the claims on appeal.  If any of the claims is not granted in full, provide the Appellant and her representative a supplemental statement of the case.  After an appropriate time to respond, if any issue on appeal is not granted in full, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


